436 F.2d 422
71-1 USTC  P 15,974
William F. McALISTER, Appellant,v.Sheldon S. COHEN, Commissioner of Internal Revenue,Washington, D.C., and Hugh D. Jones, DistrictDirector of Internal Revenue Service,Parkersburg, West Virginia, Appellees.
No. 14521.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 5, 1971.Decided Jan. 28, 1971.

Robert H. Burford, Huntington, W.Va., for appellant.
John P. Burke, Atty., Department of Justice (Fred B. Ugast, Acting Asst. Atty. Gen., Lee A. Jackson and Joseph M. Howard, Attys., Department of Justice, and W. Warren Upton, U.S. Atty., and George D. Beter, Asst. U.S. Atty., on the brief), for appellees.
Before HAYNSWORTH, Chief Judge, and BOREMAN and WINTER, Circuit judges.
PER CURIAM:


1
The judgment is affirmed for the reasons stated by the District Court.  McAlister v. Cohen, 308 F.Supp. 517.


2
Affirmed.